                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

            Plaintiff,

            v.                                              Case No. 08-20130-01-CM

 RONALD THOMAS, JR.

            Defendant.


                                  MEMORANDUM AND ORDER

        This matter comes before the court upon defendant Ronald Thomas, Jr.’s pro se “Motion Stating

Grounds For Relief From a Judgment, Order, or Proceeding Pursuant to Federal Rules of Civil

Procedures 60(b)(5) and (6)” (Doc. 106). Defendant pleaded guilty to violation of 18 U.S.C. § 860(a)

and 18 U.S.C. § 2, distributing crack cocaine within 1,000 feet of a school, on July 20, 2009. Defendant

was sentenced on July 27, 2010 to 188 months in the custody of the Bureau of Prisons, followed by six

years of supervised release. Defendant did not file a direct appeal.

   I.      Background

        On May 29, 2016, defendant filed a Motion to Vacate under 28 U.S.C. § 2255, arguing the

Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015), created a new and

retroactive constitutional rule. Specifically, defendant argued the sentence enhancement applied by this

court based on his career offender status under U.S.S.G. § 4B1.2 is unconstitutional after Johnson

because the Supreme Court held a “violent felony” residual clause is unconstitutionally vague. This

court dismissed that motion on May 22, 2017 because the United States Supreme Court held the advisory

sentencing guidelines are not subject to vagueness challenges under the due process clause. Beckles v.

United States, 137 S. Ct. 886, 890 (2017). Thus, “no new rule or constitutional law provides defendant




                                                   -1-
an avenue for relief.” (Doc. 105, at 1.) This court also declined to issue a certificate of appealability for

that motion.

         Defendant filed the current motion on February 20, 2018. For the reasons set forth below, the

court determines this is a second or successive habeas petition under 28 U.S.C. § 2244 and transfers

defendant’s motion to the Tenth Circuit for authorization.

   II.      Analysis

         Defendant argues he is entitled to relief under Rule 60(b) because he “did not have access to his

Texas state documents, and relied on counsel to determine if his prior felonies qualified him for the

career offender enhancement.” (Doc. 106, at 1.) He further agues this court erred in dismissing his prior

motion because the Fifth Circuit determined Texas Penal Code 38.04, Evading Arrest with a Motor

Vehicle, no longer qualifies as a violent crime offense for purposes of sentence enhancement and because

this outcome is in conflict with the expressed intent of Congress in 28 U.S.C. § 994(h).

         Not all Rule 60(b) motions are to be treated as a second or successive habeas petition. Gonzalez

v. Crosby, 545 U.S. 524 (2005). After Gonzalez, the Tenth Circuit set forth rules and procedures to

determine if a motion should be treated as a “true” 60(b) motion or as a second or successive habeas

petition. Spitznas v. Boone, 464 F.3d 1213, 1215 (10th Cir. 2006). District courts must first determine

whether the motion is a true 60(b) motion or a second or successive petition. Id. at 1216.

                Under Gonzalez, a 60(b) motion is a second or successive petition if it in
                substance or effect asserts or reasserts a federal basis for relief from the
                petitioner’s underlying conviction. Conversely, it is a “true” 60(b) motion
                if it either (1) challenges only a procedural ruling of the habeas court which
                precluded a merits determination of the habeas application; or (2)
                challenges a defect in the integrity of the federal habeas proceeding,
                provided that such a challenge does not itself lead inextricably to a merits-
                based attack on the disposition of a prior habeas petition.

Id. at 1215–16 (internal citations omitted). Gonzalez provides examples of motions that should be treated

as second or successive petitions, including motions arguing a subsequent change in the law requires




                                                    -2-
relief or motions asserting a constitutional claim the petitioner failed to include in the prior petition. 545

U.S. at 530–31. These types of petitions assert or reassert a federal basis for relief and do not challenge

procedural rulings or defects in the integrity of the habeas proceeding. In the instant case, defendant’s

motion falls squarely in this category. Defendant does not challenge any procedural ruling by this court

or the integrity of the habeas proceeding; rather, he directly challenges the merits of this court’s order

regarding his first habeas petition under 28 U.S.C. § 2255. (See, e.g., Doc. 106, at 6 (“[The] May 2[2],

2017 Court Order was wrongful application of the law . . . .”); id. at 9 (“The Court’s limited inquiry into

the relevance of [U.S.S.G. §] 4B1.1, was misplaced . . . .”).) This is precisely the type of challenge the

Supreme Court and Tenth Circuit have instructed district courts to consider second or successive

petitions. See Spitznas, 464 F.3d at 1216 (identifying motions “seek[ing] vindication of a habeas claim

by challenging the habeas court’s previous ruling on the merits of that claim” as second or successive

petitions under Gonzalez).

       Further, defendant’s motion is, at least in part, one for ineffective assistance of counsel. (Doc.

106, at 12 (“Until the affiant reviewed the Court records, the [defendant] was not aware that he had

received ineffective assistance of counsel.”).) Defendant’s motion contains several other indirect

references to ineffective assistance of counsel. (See, e.g., id. at 10 (“However, there is a reasonable

probability that counsel’s deficiency undermine[s] confidence in the outcome. In this case such an error

was not readily apparent to the [defendant], who relied on his Court appointed counsel to defend him.”).)

Defendant argues he was not aware of the “egregious error” and did not raise these arguments in his first

petition because his “counsel accepted the ruling of [this court] as final and did not provide sufficient

information that would allow the [defendant] to proceed further.” (Id. at 10.) Such references to

counsel’s alleged errors or omissions may be construed as asserting an alternative basis for relief under

the Sixth Amendment. But claims asserting a new federal basis for relief, such as ineffective assistance




                                                     -3-
of counsel, are also considered second or successive petitions when brought as Rule 60(b) motions. See

Gonzalez, 545 U.S. at 530–31 (2005); see also Spitznas, 464 F.3d at 1216.

       Federal district courts have little power to address second or successive applications for writs of

habeas corpus. See 28 U.S.C. § 2244; see also Spitznas, 464 F.3d at 1215. For the reasons stated above,

the court determines this motion is a second or successive habeas petition. Because this court may not

consider a second or successive habeas petition without prior authorization from the Tenth Circuit, the

court transfers defendant’s motion to the Tenth Circuit for authorization pursuant to 28 U.S.C. §

2244(b)(3)(A). See Spitznas, 464 F.3d 1217.

       IT IS THEREFORE ORDERED that defendant’s Motion Stating Grounds For Relief From a

Judgment, Order, or Proceeding Pursuant to Federal Rules of Civil Procedures 60(b)(5) and (6) (Doc.

106) is transferred to the United States Court of Appeals for the Tenth Circuit.

       Dated November 5, 2018, at Kansas City, Kansas.


                                                     s/ Carlos Murguia__________
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                                   -4-
